29 F.3d 636
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dewitte Lamont ISAAC, Defendant-Appellant.
No. 93-10123.
United States Court of Appeals, Ninth Circuit.
Submitted July 18, 1994.*Decided July 20, 1994.

Before:  FARRIS, KOZINSKI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Dewitt Lamont Isaac appeals from his 84-month sentence imposed following a guilty plea to possession of cocaine base with intent to distribute (21 U.S.C. Sec. 841(a)(1)) and use of a firearm (18 U.S.C. Sec. 924(c)(1)).  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Isaac's counsel has filed a motion to withdraw as counsel of record and a brief identifying two possible issues for review:  (1) whether it was error to prosecute him in federal court when all co-defendants were charged only in state court where they received lighter sentences;  and (2) whether the district court erred in refusing to read Isaac's background papers and other papers concerning an alleged lack of evidence in his case.  We affirm.1


3
Isaac's selective prosecution claim lacks merit.  He waived his right to claim selective prosecution when he pled guilty in open court.   United States v. Cortez, 973 F.2d 764, 766-67 (9th Cir.1992) (citing  Brady v. United States, 397 U.S. 742 (1970)).


4
No evidence in the record supports Isaac's second claim, that the district court refused to consider certain papers relating to the case.  Accordingly, this claim has no merit.


5
Counsel's motion to withdraw as counsel of record is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3


1
 Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no other issues for review